
	
		IIA
		Calendar No. 824
		110th CONGRESS
		2d Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Grassley introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			June 18, 2008
			Reported by Mr. Baucus,
			 without amendment
		
		JOINT RESOLUTION
		Waiving certain provisions of the Trade Act
		  of 1974 relating to the appointment of a Deputy United States Trade
		  Representative.
	
	
		Whereas paragraph (3) of section 141(b) of the Trade Act
			 of 1974 (19 U.S.C. 2171(b)(3)) provides certain limitations with respect to the
			 appointment of the United States Trade Representative and Deputy United States
			 Trade Representatives;
		Whereas Deanna Tanner Okun has provided significant public
			 service to the United States;
		Whereas her years of public service include serving as an
			 aide to a United States Senator with responsibility for international trade and
			 foreign policy issues and, after appointment by the President and confirmation
			 by the Senate, as a Commissioner on the independent United States International
			 Trade Commission, including serving as Chairman of the Commission; and
		Whereas it is appropriate to waive the provisions of
			 paragraph (3) of section 141(b) of the Trade Act of 1974 with respect to the
			 appointment of Deanna Tanner Okun as Deputy United States Trade Representative:
			 Now, therefore, be it
		
	
		That notwithstanding the provisions
			 of paragraph (3) of section 141(b) of the Trade Act of 1974 (19 U.S.C.
			 2171(b)(3)) or any other provision of law, the President, acting by and with
			 the advice and consent of the Senate, is authorized to appoint Deanna Tanner
			 Okun as Deputy United States Trade Representative.
		
	
		June 18, 2008
		Reported without amendment
	
